In re: Thomas C. Joyner, Jr., applying for supervisory writs.
Writ denied. As to issue 1: The trial court was in error in refusing to permit the Kaese search warrant and affidavit into evidence. The relator was adversely affected and had standing to contest the validity of the Kaese search. La.Const. Art. 1, Sec. 5 (1974); State v. Culotta, 343 So.2d 977 (La.1976); State v. Herbert, 351 So.2d 434 (La.1977) (docket No. 58,726, opinion on rehearing rendered October 10, 1977). However, on examining the affidavit and *188warrant, which are attached to the proceedings, we find that the affidavit adequately establishes probable cause for the search. As to issue 2: We are unable to find error in the trial court’s holding that the uncon-tradicted testimony of the prosecutor and of Kaese’s attorney establishes that no plea bargain was entered into before Kaese’s testimony at the trial (or to date), and that the Kaese bargaining discussions commenced only after the relator was convicted.